Per Curiam.
We have carefully considered each of the claims of error in the defendant’s appeal and in the plaintiff’s cross appeal. Our review of the record and briefs, coupled with an analysis of the claims of error by the parties, indicates that the trial court acted reasonably, in the exercise of its discretion and in accordance with the law.
More particularly, the court did not abuse its discretion in awarding costs and expenses of litigation to the plaintiff. Stoner v. Stoner, 163 Conn. 345, 353-56, 307 A.2d 146 (1972); see also Turgeon v. Turgeon, 190 Conn. 269, 280-83, 460 A.2d 1260 (1983).
There is no error.